DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-19		Pending
Prior Art References:
Ladouceur et al.	US 5,564,873
Osborn et al.		US 9,400,005 B2

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladouceur et al. (US 5,564,873).

Regarding claim 1, Ladouceur discloses a clinch fastener (abstract) having a central axis (151), said clinch fastener (120) comprising: a head (124) having an outer periphery (fig. 7); a plurality of ribs (122) disposed under the head (124), wherein each of the ribs (122), in a direction going from the central axis (151) of the clinch fastener (120) to the outer periphery (fig. 7) of the head (124) of the clinch fastener (120), comprises a non-flat surface (148, 150; figs. 6-7) and a parametric profile (148; figs. 6-7).

Regarding claim 2, Ladouceur discloses a clinch fastener as recited in claim 1, wherein the non-flat surface (148, 150; figs. 6-7) comprises a curved surface (fig. 7) which comprises multiple sections (fig. 7).

Regarding claim 3, Ladouceur discloses a clinch fastener as recited in claim 2, wherein at least two of the sections (fig. 7) are defined by different radii or a plurality of line segments (fig. 7).

Regarding claim 4, Ladouceur discloses a clinch fastener as recited in claim 2, wherein at least two of the sections (fig. 7) are flat (fig. 7), and at least one is parallel to the head (124).

Regarding claim 5, Ladouceur discloses a clinch fastener as recited in claim 1, wherein each of the ribs (122) diminish in height as each of the ribs (122) extends in a direction going from the central axis (151) of the clinch fastener (120) to the outer periphery (fig. 7) of the head (124) of the clinch fastener (120).

Regarding claim 6, Ladouceur discloses a clinch fastener as recited in claim 1, wherein the ribs (122) are equally spaced apart (figs. 6-7) under the head (124).

Regarding claim 8, Ladouceur discloses a clinch fastener as recited in claim 1, further comprising a shaft (126).

Regarding claim 11, Ladouceur discloses a clinch fastener as recited in claim 1, wherein each rib (122) commences with a section that is perpendicular (figs. 7-8) to the central axis (151) of the clinch fastener (120).

Regarding claim 12, Ladouceur discloses a clinch fastener as recited in claim 1, wherein each rib (122) commences with a section that is perpendicular (figs. 7-8) to the central axis (151) of the clinch fastener (120), and a remainder of each rib (122) comprises a plurality of sections (figs. 6-7), wherein at least two of the sections (figs. 6-7) are curved (fig. 7) and defined by different radii (fig. 7) or a plurality of line segments (fig. 7).

Regarding claim 13, Ladouceur discloses a clinch fastener as recited in claim 1, wherein each rib (122) commences with a section that is perpendicular (figs. 7-8) to the central axis (151) of the clinch fastener (120), wherein each rib (122) has at least one section that is curved (fig. 7) and one section that is flat (fig. 7).

Regarding claim 14, Ladouceur discloses a clinch fastener as recited in claim 1, wherein each rib (122) comprises a plurality of flat sections (fig. 7) that collectively provide that the rib (122) diminishes in height (fig. 8) as the rib (122) extends to the outer periphery (fig. 7) of the head (124).

Regarding claim 15, Ladouceur discloses a clinch fastener as recited in claim 1, wherein each of the ribs (122) comprises tapered sidewalls (fig. 8).

Regarding claim 16, Ladouceur discloses a clinch fastener as recited in claim 1, wherein each of the ribs (122) comprises outwardly tapered sidewalls (fig. 8).

Regarding claim 18, Ladouceur discloses a clinch fastener as recited in claim 1, wherein each rib (122) commences with a section that is perpendicular (figs. 6-7) to the central axis (151) of the clinch fastener (120), and a remainder of each rib (122) comprises a plurality of sections (fig. 7), and wherein the plurality of sections (fig. 7) form the parametric profile (148; figs. 6-7) of the rib (122).

Regarding claim 19, Ladouceur discloses a clinch fastener as recited in claim 18, wherein the parametric profile (148; figs. 6-7) of the rib (122) is defined by a plurality of parameters including a rib height (fig. 6), a distance from a central axis (151) of the clinch fastener (120) to an end of the rib (122), and a predefined angle Theta (148, fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ladouceur et al. (US 5.564.873) in view of Osborn et al. (US 9,400,005 B2).

Regarding claim 7, Ladouceur discloses a clinch fastener as recited in claim 1, except for further comprising an annular recess proximate the ribs.
	Examiner notes that Ladouceur does not explicitly disclose further comprising an annular recess proximate the ribs. However, Osborn teaches further comprising an annular recess (44) proximate the ribs (36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ladouceur with further comprising an annular recess proximate the ribs as taught by Osborn to provide a means to receive “the material displaced by the lands in the underside of the head flows around the lands and into the groove 44 to interlock the fastener in the material” (col. 4, lines 55-58; Osborn).

Regarding claim 9, Ladouceur, as modified by Osborn, discloses a clinch fastener as recited in claim 1, further comprising a shaft (126), and an annular recess (44; Osborn) proximate the ribs (122), disposed between the head (124) and the shaft (126). 

Regarding claim 10, Ladouceur, as modified by Osborn, discloses a clinch fastener as recited in claim 1, wherein the clinch fastener (60; Osborn) comprises a nut (fig. 29; Osborn) having a threaded bore (62; Osborn).

Regarding claim 17, Ladouceur, as modified by Osborn, discloses a clinch fastener as recited in claim 1, wherein the ribs (36; Osborn) are configured to provide for reduced warping of host material during installation (col. 8, lines 6-10) as a result of the ribs (36; Osborn) being configured to provide for an inward direction of flow of material resulting from a taper on a sidewall (36; fig. 2; Osborn) of each of the ribs (36; Osborn).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd